Case 9:18-cv-81004-RLR Document 20 Entered on FLSD Docket 10/02/2018 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   MELANIE DAVIS, on behalf of herself and              Civil Case No.: 18-cv-81004
   all others similarly situated,

                            Plaintiff,                  Judge: Hon. Robin L. Rosenberg
   v.                                                   Magistrate Judge: Hon. Bruce E. Reinhart

   POST UNIVERSITY, INC.,

                            Defendant.



            PLAINTIFF MELANIE DAVIS’ MOTION TO STRIKE OR INVALIDATE
                        DEFENDANT’S OFFER OF JUDGMENT

            Plaintiff Melanie Davis (“Plaintiff”) hereby asks the Court to strike or invalidate

  Defendant’s September 26 Offer of Judgment, made under Federal Rule of Civil Procedure Rule

  68, so far as this Offer implicates the cost-shifting mechanism of Federal Rule of Civil Procedure

  68(d).

            In support of this Motion, Plaintiff states as follows:

        1. The Court has authority to strike or invalidate Defendant’s Offer pursuant to Federal

  of Civil
      RuleProcedure 23(d) and its inherent authority.

        2. As set forth in more detail in Plaintiff’s accompanying memorandum, Defendant’s

  Offer, made to Plaintiff in her individual capacity, intentionally injects a conflict into this matter

  between Plaintiff and the classes she seeks to represent by forcing Plaintiff to either abandon her

  pursuits and accept the offer, or risk bearing Defendant’s costs for litigating this putative class

  action.

        3. As set forth in more detail in Plaintiff’s accompanying memorandum, such an Offer is an

  attempt to undermine the class action mechanic and is inconsistent with the putative class action
Case 9:18-cv-81004-RLR Document 20 Entered on FLSD Docket 10/02/2018 Page 2 of 3



  nature of this case and with the duties of Plaintiff and the Court to safeguard the interests of absent

  putative class members.

     4. Counsel for the movant has conferred with all parties or non-parties who may be affected

  by the relief sought in the motion in a good faith effort to resolve the issues raised in the motion

  and has been unable to do so.




   Dated: October 2, 2018                               s/ Bradford R. Sohn_________
                                                        Bradford R. Sohn
                                                        Fla. Bar. No. 98788
                                                        THE BRAD SOHN LAW FIRM PLLC
                                                        2600 South Douglas Rd, Suite 1007
                                                        Coral Gables, Florida 33134
                                                        Tel: 786.708.9750
                                                        Fax: 305.397.0650
                                                        brad@sohn.com

                                                        s/ Jeremy M. Glapion_________
                                                        Jeremy M. Glapion
                                                        THE GLAPION LAW FIRM, LLC
                                                        1704 Maxwell Drive
                                                        Wall, New Jersey 07719
                                                        Tel: 732.455.9737
                                                        Fax: 732.709.5150
                                                        jmg@glapionlaw.com
                                                        (Pro Hac Vice)




                                                    1
Case 9:18-cv-81004-RLR Document 20 Entered on FLSD Docket 10/02/2018 Page 3 of 3



                                  CERTIFICATE OF SERVICE

          I hereby certify that on September 28, 2018, I filed the foregoing Motion through the
  Court’s electronic filing system and thereby served all filing users, including Defendant’s counsel
  of record.


   Dated: October 2, 2018                           s/ Bradford R. Sohn_________
                                                    Bradford R. Sohn
                                                    Fla. Bar. No. 98788
                                                    THE BRAD SOHN LAW FIRM PLLC
                                                    2600 South Douglas Rd, Suite 1007
                                                    Coral Gables, Florida 33134
                                                    Tel: 786.708.9750
                                                    Fax: 305.397.0650
                                                    brad@sohn.com

                                                    s/ Jeremy M. Glapion_________
                                                    Jeremy M. Glapion
                                                    THE GLAPION LAW FIRM, LLC
                                                    1704 Maxwell Drive
                                                    Wall, New Jersey 07719
                                                    Tel: 732.455.9737
                                                    Fax: 732.709.5150
                                                    jmg@glapionlaw.com
                                                    (Pro Hac Vice)
